 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARQUISE GRADY,                                 No. 1:18-cv-00922-DAD-JDP
12                        Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13             v.                                        RECOMMENDATIONS THAT NON-
                                                         COGNIZABLE CLAIMS BE DISMISSED
14       C. GUTIERREZ, et al.,
15                        Defendants.                    (Doc. No. 13)
16

17            Plaintiff Marquise Grady is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On September 9, 2019, the assigned magistrate judge recommended that plaintiff be

21   allowed to proceed on due process claims against defendants Gutierrez, Jaime, Voong, and Lee.

22   (Doc. No. 13.) The magistrate judge also recommended that the remainder of plaintiff’s claims

23   be dismissed without prejudice. (Id. at 1.)1 The findings and recommendations were served on

24   plaintiff and contained notice that any objections were to be filed within fourteen (14) days after

25   service. (Id. at 2.) Plaintiff has not filed any objections, and the time to do so has since passed.

26
27   1
        On September 6, 2019, plaintiff filed a notice with the court indicating that he was willing to
     proceed only on those claims found to be cognizable in the July 3, 2019 screening order. (Doc.
28
     No. 12.)
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on September 9, 2019 (Doc. No. 13) are

 6                  adopted in full;

 7          2.      This action shall proceed on plaintiff’s due process claims against defendants

 8                  Gutierrez, Jaime, Voong, and Lee;

 9          3.      All other claims and defendants are dismissed; and

10          4.      This matter is referred back to the assigned magistrate judge for further

11                  proceedings consistent with this order.

12   IT IS SO ORDERED.
13
        Dated:     November 19, 2019
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
